USDC IN/ND case 3:20-cv-00259-DRL-MGG document 9 filed 04/01/21 page 1 of 10


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 MICHAEL LEE FULTZ,

                       Plaintiff,

        v.                                        CAUSE NO. 3:20-CV-259 DRL-MGG

 JEFF PEARCY et al.,

                       Defendants.

                                    OPINION AND ORDER

       Michael Lee Fultz, a prisoner without a lawyer incarcerated at the Westville

Correctional Facility, filed a complaint against twelve separate defendants alleging that

he was denied adequate dental care. A filing by an unrepresented party “is to be liberally

construed, and a pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551

U.S. 89, 94 (2007) (quotation marks and citations omitted). Under 28 U.S.C. § 1915A, the

court still must review the merits of a prisoner complaint and dismiss it if the action is

frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief against an immune defendant.

       On April 24, 2018, Mr. Fultz broke his right front tooth. He sought care by

completing a request for health care form the same day. He received no response, so on

May 1, 2018 he filed a second request for healthcare. On May 8, 2018, Mr. Fultz still had

not received a response to either request for healthcare, so he filed a formal grievance.

The next day he received a response to his first request for healthcare indicating only that
USDC IN/ND case 3:20-cv-00259-DRL-MGG document 9 filed 04/01/21 page 2 of 10


he would be added to the list of inmates that need to see the dentist. On May 11, 2018,

Grievance Specialist Mr. Cambe responded to Mr. Fultz’s grievance by indicating that he

had been scheduled to see the dentist and his grievance was resolved. Because Mr. Fultz

believed he had been scheduled to see the dentist, he did not pursue this grievance

further.

       Mr. Fultz’s pain continued to worsen; and, on May 21, 2018, he filed a third request

for healthcare indicating that he was in severe pain, that his tooth was throbbing, and

that he was suffering from headaches. On June 4, 2018, having still received no response

to his third request for healthcare, he filed a fourth request for health care. In this request,

he indicated that he was in extreme pain and could not sleep at night. He received no

response, and on June 18, 2018, he filed a fifth request for health care indicated that he

had not received responses to his earlier requests. He again received no response.

       On June 24, 2018, Mr. Fultz filed his second formal grievance. He indicated that it

had been 61 days since he broke his tooth, that his situation should have been addressed

as an emergency, and that he had made them aware of his continued and increasing

suffering. On June 27, 2018, the grievance was returned by Mr. Cambe because the issue

had been addressed by the previous grievance. Mr. Fultz appealed this decision, noting

that he had been suffering for 64 days without seeing a dentist.

       Mr. Fultz also filed an informal grievance against Mr. Cambe for how he addressed

the second grievance. On June 28, 2018, Mr. Cambe returned Mr. Fultz’s grievance and

indicated that it was too late to appeal. Mr. Cambe did not otherwise address Mr. Fultz’s

informal grievance. Also, on June 28, 2018, Mr. Fultz filed another request for healthcare


                                               2
USDC IN/ND case 3:20-cv-00259-DRL-MGG document 9 filed 04/01/21 page 3 of 10


indicating that it was his sixth request, that he had been suffering since April 24, 2018,

and that he had only received one response on May 3, 2018. On June 29, 2018, an unknown

individual responded by indicating that Mr. Fultz was on the list to see the dentist.

       On July 4, 2018, Mr. Fultz filed two more grievances against Mr. Cambe for his

handling of his earlier grievances and attempts to appeal. On July 5, 2018, Mr. Fultz

received a response to his sixth request for healthcare from an unknown individual – it

too indicated that he was already on the list to see a dentist.

       On July 10, 2018, Administrative Assistant Mr. Leonard returned Mr. Fultz’s third

grievance because he did not first attempt to resolve the matter informally.

       On July 12, 2018, he talked to Unit Team Manager Salyer and Captain Smiley. They

said they would find out why it was taking so long and ask Mr. Harvil and Mr. Leonard

to respond to the grievances. On July 12, 2018, Mr. Fultz filed a sixth grievance, marking

it as an emergency grievance. It was returned because the issue had been ostensibly

addressed. On July 23, 2018, he filed his seventh, eighth, and ninth grievances by giving

them to Mr. Salyer. Mr. Harvil did not respond to these grievances. Mr. Fultz talked to

Salyer again about his need for dental care between July 23, 2018, and July 26, 2018.

       On July 27, 2018 - 94 days after his tooth broke – Mr. Fultz was finally seen by Dr.

Pearcy. Dr. Pearcy indicated that the tooth needed to be pulled. Pulling the tooth resolved

Mr. Fultz’s pain.

       Under the Eighth Amendment, inmates are entitled to constitutionally adequate

medical care. Estelle v. Gamble, 429 U.S. 97, 104 (1976). To establish liability, a prisoner

must satisfy both an objective and subjective component by showing: (1) his medical need


                                              3
USDC IN/ND case 3:20-cv-00259-DRL-MGG document 9 filed 04/01/21 page 4 of 10


was objectively serious; and (2) the defendant acted with deliberate indifference to that

medical need. Farmer v. Brennan, 511 U.S. 825, 834 (1994). A medical need is “serious” if

it is one that a physician has diagnosed as mandating treatment, or one that is so obvious

that even a lay person would easily recognize the necessity for a doctor’s attention. Greeno

v. Daley, 414 F.3d 645, 653 (7th Cir. 2005). On the subjective prong, the plaintiff must

establish that the defendant “acted in an intentional or criminally reckless manner, i.e.,

the defendant must have known that the plaintiff was at serious risk of being harmed and

decided not to do anything to prevent that harm from occurring even though he could

have easily done so.” Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005) (internal quotation

marks, brackets, and citations omitted).

       Mr. Fultz has named Dr. Pearcy as a defendant, but it is not entirely clear why he

is suing Dr. Pearcy. When Dr. Pearcy saw Mr. Fultz, he removed his tooth and Mr. Fultz‘s

pain was resolved. He is not complaining about the quality of care that Dr. Pearcy

delivered. To the extent that he is complaining about the delay in seeing him, it is unclear

that Dr. Pearcy had anything to do with that. While Mr. Fultz filed numerous requests

for healthcare and grievances, he does not allege that Dr. Pearcy played any role in

responding to those requests. Section 1983 “liability depends on each defendant’s

knowledge and actions, not on the knowledge or actions of persons they supervise.”

Burks v. Raemisch, 555 F.3d 592, 594 (7th Cir. 2009). “[P]ublic employees are responsible

for their own misdeeds but not for anyone else’s.” Id. at 596. Because Mr. Fultz has not

alleged that Dr. Pearcy caused the delay in treatment, Mr. Fultz cannot proceed against

him.


                                             4
USDC IN/ND case 3:20-cv-00259-DRL-MGG document 9 filed 04/01/21 page 5 of 10


       Mr. Fultz has also sued Mr. Cambe, Mr. Harvill, and Mr. Leonard. To the extent

that he is suing them for their role in processing his grievances, he cannot state a claim.

“Prison grievance procedures are not mandated by the First Amendment and do not by

their very existence create interests protected by the Due Process Clause, and so the

alleged mishandling of . . . grievances by persons who otherwise did not cause or

participate in the underlying conduct states no claim.” Owens v. Hinsley, 635 F.3d 950, 953

(7th Cir. 2011). However, Mr. Fultz has alleged that he filed numerous grievances, and it

can be plausibly inferred from a review of these grievances that Mr. Cambe, Mr. Harvill,

and Mr. Leonard were aware that Mr. Fultz was alleging that he was suffering great pain,

that considerably time had passed, and that he had not yet received so much as an initial

assessment by a member of the medical staff.

       [I]f a prisoner is under the care of medical experts ... a non-medical prison
       official will generally be justified in believing that the prisoner is in capable
       hands. This follows naturally from the division of labor within a prison.
       Inmate health and safety is promoted by dividing responsibility for various
       aspects of inmate life among guards, administrators, physicians, and so on.
       Holding a non-medical prison official liable in a case where a prisoner was
       under a physician’s care would strain this division of labor.

Arnett, 658 F.3d at 755 (citing Spruill v. Gillis, 372 F.3d 218, 236 (3d Cir.2004)). However,

where non-medical prison officials receive communications that are sufficient in their

“content and manner of transmission” to give those officials “notice to alert him or her to

an excessive risk to inmate health or safety[,]” then there is a duty to take some action.

Arnett, 658 F.3d at 755 (internal quotation marks and citation omitted). Here, the

communications received by Mr. Cambe, Mr. Harvill, and Mr. Leonard are sufficient to

permit an inference that they were aware that he had received no medical care


                                              5
USDC IN/ND case 3:20-cv-00259-DRL-MGG document 9 filed 04/01/21 page 6 of 10


whatsoever for a painful condition despite the passing of a considerable amount of time.

Thus, Mr. Fultz may proceed against Mr. Cambe, Mr. Harvill, and Mr. Leonard for

deliberate indifference to his serious medical condition.

         Mr. Fultz has named Mr. Salyer and Captain Smiley as defendants too. But, Mr.

Fultz first addressed his concern with these defendants on July 12, 2018. They agreed to

find out what was taking so long and to request that Mr. Harvill and Mr. Leonard

respond to his grievances. And, Mr. Fultz talked with Mr. Salyer about his need for dental

care a second time between July 23, 2018, and July 26, 2018. He received care shortly

thereafter on July 27, 2018. In cannot be plausibly inferred from these facts that either Mr.

Salyer or Captain Smiley were deliberately indifferent to his suffering. On the contrary,

they seemed willing to be of assistance and may have played a role in him ultimately

receiving medical care on July 27, 2018.

         Mr. Fultz has named Health Service Administrator Deangela Lewis as a defendant

too, but his complaint does not include any allegations regarding her conduct. As already

noted, “public employees are responsible for their own misdeeds but not for anyone

else’s.” Burks, 555 F.3d at 596. Therefore, Mr. Fultz may not proceed against Deangela

Lewis.

         Mr. Fultz includes several Jane or John Doe defendants in the complaint too: a

dental assistant, and the individuals that were responsible for processing healthcare

requests and scheduling appointments. Mr. Fultz cannot proceed against unknown

defendants. See Wudtke v. Davel, 128 F.3d 1057, 1060 (7th Cir. 1997) (“[I]t is pointless to

include lists of anonymous defendants in federal court; this type of placeholder does not


                                             6
USDC IN/ND case 3:20-cv-00259-DRL-MGG document 9 filed 04/01/21 page 7 of 10


open the door to relation back under Fed. R. Civ. P. 15, nor can it otherwise help the

plaintiff.”).

       Mr. Fultz has also sued Wexford of Indiana, LLC. He alleges that Wexford violated

his rights “through its policy, practice, custom, or procedure, or failure to train, or

supervise its employees.” There is no general respondeat superior liability under 42 U.S.C.

§ 1983. Chavez v. Illinois State Police, 251 F.3d 612, 651 (7th Cir. 2001); see also Johnson v.

Dossey, 515 F.3d 778, 782 (7th Cir. 2008) (“[A] private corporation is not vicariously liable

under § 1983 for its employees’ deprivations of others’ civil rights.”).While Mr. Fultz

makes vague suggestions that his rights were violated due to a corporate policy or

custom, the facts of the complaint do not support this claim. Rather, the facts suggest that

he is suing Wexford because of the poor decisions that its staff allegedly made in

connection with his care. This is not a basis for permitting Mr. Fultz to proceed against

Wexford.

       Mr. Fultz has named the Indiana Department of Correction as a defendant. But,

State agencies such as the IDOC are immune from suit pursuant to the Eleventh

Amendment. Wynn v. Southward, 251 F.3d 588, 592 (7th Cir. 2001). There are three

exceptions to the Eleventh Amendment immunity, see MCI Telecommunications Corp. v. Ill.

Commerce Comm’n, 183 F.3d 558, 563 (7th Cir. 1999), but none of them apply here. Thus,

he cannot proceed against the IDOC.

       In addition to his federal claims, Mr. Fultz asserts various state law claims:

negligence, medical malpractice, and intentional inflection of emotional distress. Mr.

Fultz cannot proceed on a state law claim for negligence because, if the defendants’


                                              7
USDC IN/ND case 3:20-cv-00259-DRL-MGG document 9 filed 04/01/21 page 8 of 10


actions were merely negligent, they would have been acting within the scope of their

employment. “Under the Indiana Tort Claims Act, there is no remedy against the

individual employee so long as he was acting within the scope of his employment.” Ball

v. City of Indianapolis, 760 F.3d 636, 645 (7th Cir. 2014).

         Hee cannot proceed on a state law claim for medical malpractice because he did

not first present the proposed complaint to the medical review panel and receive an

opinion from the panel. See Ind. Code § 34-18-8-4; Terry v. Community Health Network, 17

N.E.3d 389, 393 (Ind. Ct. App. 2014); Hines v. Elkhart Gen. Hosp., 603 F.2d 646, 647 (7th Cir.

1979).

         As for intentional infliction of emotional distress as an independent tort under

Indiana law, this requires that the defendant (1) engage in extreme and outrageous

conduct (2) that intentionally or recklessly (3) causes (4) severe emotional distress to

another. Curry v. Whitaker, 943 N.E.2d 354, 361 (Ind. Ct. App. 2011). The requirements to

prove this tort are rigorous, and it is found only when the conduct “exceeds all bounds

typically tolerated by a decent society and causes mental distress of a very serious

kind.” Id. The allegations suffice to proceed with this claim against the remaining

defendants.

         Mr. Fultz is not proceeding in forma pauperis. Therefore, the court will not serve the

defendants pursuant to 28 U.S.C. § 1915(d). Rather, it is Mr. Fultz’s obligation to serve

Mr. Cambe, Mr. D. Leonard, and John R. Harvil. If Mr. Fultz desires the assistance of the

United States Marshals Service, he may contact them directly to make appropriate

arrangements.


                                                8
USDC IN/ND case 3:20-cv-00259-DRL-MGG document 9 filed 04/01/21 page 9 of 10


       For these reasons, the court:

       (1) GRANTS Michael Fultz leave to proceed against Grievance Specialist Mr. T.

Cambe, Grievance Specialist John R. Harvil, and Administrative Assistant Mr. D.

Leonard in their individual capacities for nominal, compensatory, and punitive damages

for taking no action to assist in obtaining necessary dental care for Mr. Fultz despite

knowledge that he was suffering from serious dental pain and had not yet been evaluated

by any medical staff, in violation of the Eighth Amendment, and for the alleged

intentional infliction of emotional distress claim;

       (2) DISMISSES all other claims;

       (3) DISMISSES Dentist Jeff Pearcy, Health Service Administrator DeAngela Lewis,

Unit Team Manager John L. Salyer, Correctional Officer Captain Smiley, Dental Assistant

John Doe, Jane/John Doe #1, Jane/John Doe #2, Wexford of Indiana, LLC, and the State

of Indiana;

       (4) DIRECTS Michael Fultz to make arrangements to serve Grievance Specialist

Mr. T. Cambe, Grievance Specialist John R. Harvil, and Administrative Assistant Mr. D.

Leonard; and

       (5) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Grievance Specialist Mr. T.

Cambe, Grievance Specialist John R. Harvil,           and Administrative Assistant Mr. D.

Leonard to respond, as provided for in the Federal Rules of Civil Procedure and N.D.

Ind. L.R. 10-1(b), only to the claim for which the plaintiff has been granted leave to

proceed in this screening order.




                                             9
USDC IN/ND case 3:20-cv-00259-DRL-MGG document 9 filed 04/01/21 page 10 of 10


      SO ORDERED.

      April 1, 2021                       s/ Damon R. Leichty
                                          Judge, United States District Court




                                     10
